Citation Nr: 1515268	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-30 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to December 1980, and from March 1981 to March 1988.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2010, the Appellant testified at a hearing before a Decision Review Officer.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

The Appellant asserts that service connection is warranted for the cause of the Veteran's death.  An August 2008 death certificate reflects that the Veteran died on July [redacted], 2008, and lists the immediate and sole cause of death as metastatic esophageal/oropharyngeal cancer.  The death certificate was amended on November [redacted], 2009, to list the Veteran's cause of death as pneumonia due to or as a consequence of complications of metastatic cancer (involving neck and lungs).  The Appellant asserts that the Veteran's cancer was incurred as a result of exposure to herbicides in the Republic of Vietnam.  

A VA opinion with respect to the issue of entitlement to service connection for the cause of the Veteran's death has not been obtained.  In such cases, in order to comply with its duty to assist, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  After carefully considering the evidence of record, the Board finds that there is a reasonable possibility that a cause of the Veteran's death was etiologically related to his active duty.  Exposure to herbicides for Veterans who served in the Republic of Vietnam at any time from January 9, 1962, to May 7, 1975, is presumed.  38 C.F.R. § 3.307(a).  The record indicates that the Veteran may have served in the Republic of Vietnam during the relevant time period, so he may be presumed to have been exposed to herbicides.  Consequently, the Board finds that remand is warranted in order to verify the Veteran's service in the Republic of Vietnam, and to obtain a VA medical opinion as to the relationship, if any, between the Veteran's death and his active duty.

Additionally, it is unclear from the record where the primary cancer which led to metastatic cancer originated within the body, or whether it is possible to determine such origin.  As some forms of cancer, such as respiratory cancers, are presumed to be service connected as a result of herbicide exposure, the Board finds remand is warranted in order to attempt to determine the Veteran's primary form of cancer.  See 38 C.F.R. § 3.309(e) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Request and obtain complete service personnel records pertaining to the Veteran from the appropriate agency.  Verify any service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.

2.  Obtain a VA medical opinion to determine if the disability which caused the Veteran's death was related to service.  The claims file and a copy of this remand should be made available to the examiner.  If the Veteran is found to have served in the Republic of Vietnam during the relevant period for presumptive exposure to herbicides, explicitly indicate this fact to the examiner.  After review of the claims file, to include the death certificate, service treatment records, service personnel records, private treatment records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's metastatic cancer involving the neck and lungs had its onset in, was caused by, or was otherwise related to active duty.  If the Veteran is presumed to have been exposed to herbicides in the Republic of Vietnam, then the examiner must comment on whether the Veteran's cancer was related to such exposure.

If possible, the examiner should also determine the primary cancer which led to the Veteran's metastatic cancer (for example, lung cancer, esophageal cancer, etc.).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
3.  Thereafter, re-adjudicate the claim of entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.  If the benefit sought on appeal remains denied, issue the Appellant and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

